EXHIBIT 10.10

EXPENSE SUPPORT AND CONDITIONAL REIMBURSEMENT AGREEMENT


THIS EXPENSE SUPPORT AND CONDITIONAL REIMBURSEMENT AGREEMENT (the “Agreement”)
is made this 25th day of March, 2015 by and between Griffin-Benefit Street
Partners BDC Corp., a Maryland corporation (the “Company”) and Griffin Capital
BDC Advisor, LLC, a Delaware limited liability company (the “Adviser”).


WHEREAS, the Company is a non-diversified, closed-end management investment
company that has elected to be treated as a business development company under
the Investment Company Act of 1940, as amended (the “1940 Act”);


WHEREAS, the Adviser is the Company’s investment adviser.


WHEREAS, the Company and Adviser have determined that it is appropriate and in
the best interests of the Company to reduce the Company’s operating expenses
until the Company has achieved economies of scale sufficient to ensure that it
bears a reasonable level of expense in relation to its investment income (the
“Operating Expense Objective”); and


WHEREAS, the Company and Adviser have determined that it is appropriate and in
the best interests of the Company to endeavor to ensure that no portion of
distributions made to the Company’s shareholders will be paid from the Company’s
offering proceeds or borrowings (the “Distribution Objective”).


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:


1.    Adviser Expense Payment to the Company.


1.1    Commencing with the quarter ended March 31, 2015 and on a quarterly basis
thereafter, Adviser shall reimburse the Company for operating expenses in an
amount sufficient to meet the Operating Expense Objective and/or the
Distribution Objective. Any payments required to be made by Adviser pursuant to
the preceding sentence shall be referred to herein as an “Expense Payment.”


1.2    Adviser’s obligation to make an Expense Payment shall automatically
become a liability of Adviser and the right to such Expense Payment shall be an
asset of the Company no later than the last business day of the applicable
calendar quarter. The Expense Payment for any calendar quarter shall, as
promptly as possible, be: (i) paid by Adviser to the Company in any combination
of cash or other immediately available funds, and/or (ii) offset against amounts
due from the Company to the Adviser.


1.3    For purposes of this Agreement, “Available Operating Funds” means the sum
of (i) the Company’s net investment company taxable income (including net
short-term capital gains reduced by net long-term capital losses), (ii) the
Company’s net capital gains (including the excess of net long-term capital gains
over net short-term capital losses), and (iii) dividends and other distributions
paid to or otherwise earned by the Company on account of investments in
portfolio companies (to the extent such amounts listed in clause (iii) are not
included under clauses (i) and (ii) above.)


1.4    For purposes of this Agreement, “Reimbursable Expenses” means all costs
and expenses paid or incurred by the Company, as determined under generally
accepted accounting principles, that are: (i) reimbursable pursuant to the
Investment Advisory Agreement dated as of January 20, 2015 between the Adviser
and the Company (the “Advisory Agreement”), (ii) reimbursable pursuant to the
Administration Agreement dated as of January 20, 2015 between the Company and an
affiliate of the Adviser and (iii) paid or accrued by Adviser on behalf of the
Company and not otherwise already reimbursable pursuant to Section 1.4(i) or
Section 1.4(ii) above.



1

--------------------------------------------------------------------------------




2.    Reimbursement of Expense Payments by the Company.


2.1    Following any calendar quarter in which Available Operating Funds exceed
the cumulative distributions declared to the Company’s shareholders in such
calendar quarter and such excess that is intended to be used to pay expenses
qualifying as a Reimbursable Expense (the amount of such excess being
hereinafter referred to as “Excess Operating Funds”), the Company shall pay such
Excess Operating Funds, or a portion thereof in accordance with Section 2.2, to
Adviser or accrue such Excess Operating Funds as a liability until such time as
all Expense Payments made by Adviser to the Company within three (3) years prior
to the last business day of such calendar quarter have been reimbursed or
waived. Any payments required to be made by the Company pursuant to this Section
2.1 shall be referred to herein as a “Reimbursement Payment.”


2.2    The amount of the Reimbursement Payment for any calendar quarter shall
equal the lesser of (i) the Excess Operating Funds in such calendar quarter, and
(ii) the aggregate amount of all Expense Payments made by Adviser to the Company
(or otherwise accrued by Adviser with respect to the Company) within three (3)
years prior to the last business day of such calendar quarter that have not been
previously reimbursed by the Company to Adviser.


2.3    The Company’s obligation to make a Reimbursement Payment shall
automatically become a liability of the Company and the right to such
Reimbursement Payment shall be an asset of Adviser no later than the last
business day of the applicable calendar quarter. The Reimbursement Payment for
any calendar quarter shall, as promptly as possible, be paid by the Company to
Adviser in any combination of cash or other immediately available funds. Any
Reimbursement Payments shall be deemed to have reimbursed Adviser for Expense
Payments in chronological order beginning with the oldest Expense Payment
eligible for reimbursement under this Section 2.


3.    Effective Date; Termination; Survival


3.1    Effective Date. This Agreement shall become effective as of the date
first set forth above.


3.2    Termination.


(i) Unless otherwise agreed by the parties, this Agreement shall terminate on
the one year anniversary of the date first set forth above.


(ii) This Agreement may be terminated at any time, without the payment of any
penalty, by the Company or Adviser, upon providing written notice of such
termination.


(iii) This Agreement shall automatically terminate in the event of (a) the
termination by the Company of the Advisory Agreement, or (b) the board of
directors of the Company makes a determination to dissolve or liquidate the
Company.


(iv) Notwithstanding anything to the contrary set forth in this Agreement, if
this Agreement terminates automatically pursuant to Section 3.2(iii) above, or,
following a termination of this Agreement pursuant to Section 3.2(ii), an event
described in Section 3.2(iii) occurs, the Company agrees to pay Adviser an
amount equal to all Expense Payments paid by Adviser to the Company within three
(3) years prior to the date of such termination pursuant to Section 3.2(iii) or
the occurrence of such event, as applicable, and that have not been previously
reimbursed by the Company to Adviser. Such repayment shall be made to Adviser no
later than thirty (30) days after such date of termination or the date of such
event, as applicable.


3.3    Survival. Sections 3 and 4 of this Agreement shall survive any
termination of this Agreement. Notwithstanding anything to the contrary, Section
2 of this Agreement shall survive any termination of this Agreement with respect
to any Expense Payments that have not been reimbursed by the Company to Adviser.

2

--------------------------------------------------------------------------------






4.    Miscellaneous.


4.1    Captions. The captions of this Agreement are included for convenience
only and in no way define or limit any of the provisions hereof or otherwise
affect their construction or effect.


4.2    Entire Agreement. This Agreement contains the entire agreement of the
parties and supersedes all prior agreements, understandings and arrangements
with respect to the subject matter hereof. Notwithstanding the place where this
Agreement may be executed by any of the parties hereto, this Agreement shall be
construed in accordance with the laws of the State of Delaware. For so long as
the Company is regulated as a business development company under the 1940 Act,
this Agreement shall also be construed in accordance with the applicable
provisions of the 1940 Act. In such case, to the extent the applicable laws of
the State of Delaware, or any provisions herein, conflict with the provisions of
the 1940 Act, the latter shall control. Further, nothing in this Agreement shall
be deemed to require the Company to take any action contrary to the Company’s
Articles of Amendment and Restatement of the Articles of Incorporation and/or
the bylaws, as each may amended or restated, or to relieve or deprive the board
of directors of the Company of its responsibility for and control of the conduct
of the affairs of the Company.


4.3    Severability. If any provision of this Agreement shall be held or made
invalid by a court decision, statute, rule or otherwise, the remainder of this
Agreement shall not be affected thereby and, to this extent, the provisions of
this Agreement shall be deemed to be severable.


4.4    Assignment. This Agreement may be amended in writing by mutual consent of
the parties. This Agreement may be executed by the parties on any number of
counterparts, delivery of which may occur by facsimile or as an attachment to an
electronic communication, each of which shall be deemed an original, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first written above.


GRIFFIN CAPITAL BDC ADVISOR, LLC
 
 
By:
/s/ Joseph E. Miller
Name:
Joseph E. Miller
Title:
Chief Financial Officer
 
 
GRIFFIN-BENEFIT STREET PARTNERS BDC CORP.
 
 
By:
/s/ David C. Rupert
Name:
David C. Rupert
Title:
Chief Executive Officer




3